Title: Isaac Smith Sr. to John Adams, 12 May 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston May. 12th. 1777
     
     I duly received your several packets for Mrs. Adams which have been forwarded.—I have thoughts of sending a Vessell to Georgia to load with Rice, and as I should have Occasion to send money for the purchase, I should be glad iff you would enquire of the Gentlemen from Georgia, whether the Continental Loan bills would Answer as some Value in them might be easier conseald in case I should send them by the Vessell, but should rather send them by post iff I could do itt with safety which suppose may be done. I should therefore be glad iff you would enquire of the Gentlemen from Georgia, to whom I might with safety send the bills by land to be lodged in some Gentleman’s hands Against the Vessell might Arrive and in case the Vessell should Miscarry, they may remain safe till further orders.
     I should be glad to know how long the post is going from Phila. to Georgia.—There are two ships On the Carolina Coast, which takes many Vessells About a fortnight Ago bound here Amongst which I have One.
     We have nothing Arrived lately from Europe. There are several may be lookt for from Bilboa about 3 weeks hence and I expect One from France likewise.
     
      I am Yr. hum servt,
      Isaac Smith
     
    